Citation Nr: 0029160	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to former prisoner of war (POW) status for 
Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to March 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board has recharacterized the issue as written above from 
the certified issue of whether a claim for death benefits may 
be reopened based on the veteran's status as a former POW.  

The Board has recharacterized the issue because the record 
indicates that the appellant's initial claim for dependency 
and indemnity compensation never became final, as has been 
indicated by the RO.  

The Board also notes that it retains jurisdiction over the 
issue of POW status, as it is an issue that has been 
specifically appealed by the appellant (in addition to her 
general claim for cause of death).  Her most recent claim was 
based on her contention that the veteran had POW status, she 
has disagreed with the RO's determination that the veteran 
was not a POW for VA purposes, the RO has adjudicated this 
issue (and provided the appellant with the laws and 
regulations pertaining to this issue), and the appellant 
perfected her appeal with the submission of the VA Form 9.  

The issue of entitlement to service connection for the cause 
of death is addressed in the remand portion of this decision.  
This issue is not inextricably intertwined with the issue of 
POW status because the outcome of the issue of service 
connection for the cause of death will have no impact on the 
determination of whether or not the veteran ever had POW 
status.  

FINDINGS OF FACT

1.  The service department has not verified that the veteran 
was in active service when he was reportedly captured in 
April 1942 by Japanese forces.  

2.  The service department has certified that the veteran did 
not have POW status during his recognized guerilla service.  


CONCLUSION OF LAW

Entitlement to recognition as a former POW for VA purposes 
has not been established.  38 U.S.C.A. § §  101(2)(24), 107, 
5107(West 1991 & Supp. 2000); 38 C.F.R. § §  3.1(y), 3.8, 
3.9, 3.203(c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his April 1968 claim for compensation or pension, the 
veteran reported serving from June 1941 to February 1947.  

In a VA Form VB8-4169 (received by the RO in April 1968), the 
veteran indicated that he was a POW in Bataan in 1942.  

In his Affidavit for Philippine Army Personnel the veteran 
reported being a POW in Bataan from April 9, 1942 to April 
11, 1942.  He indicated that he was serving in the 2nd 
Regular Division of the Philippine Constabulary (PC) at the 
time he was captured.  


In September 1968 the service department determined that the 
veteran had recognized guerilla service from February 1945 to 
March 1945.  It noted that his unit during this time was C 
Company, San Antonio Section, Squadron C, ZMD.  It 
specifically concluded that the veteran had no POW status.  

In an affidavit dated from February 1969, an individual 
certified that he personally knew of the veteran and that 
both he and the veteran were POWs in Bataan in April 1942.  
He noted that the veteran was serving in G Company , 2nd 
Battalion, 2nd Division, PC.  

The veteran passed away in August 1970.  

In October 1975 the RO received enlistment records dated from 
May 1953 indicating that the veteran was a POW from April 9, 
1942 to April 11, 1942.  

The RO also received a January 1974 certification from the 
Assistant Adjutant General of the Philippine Army.  This 
individual certified that the veteran was inducted into the 
United States Army Forces in the Far East (USAFFE) in 
November 1941 and that he was assigned with the 2nd Regular 
Division of the PC.  It also certified that he was a POW from 
April 9 to April 11, 1942.  

In October 1998 the appellant submitted her current claim for 
DIC benefits, contending, in pertinent part, that she was 
entitled to such benefits based on the veteran's status as a 
former POW.  

A copy of the Philippine Affidavit for Army Personnel was 
subsequently submitted.  In addition, an affidavit was 
submitted from an individual certifying that he was POW in 
the same group as the veteran in April 1942.  




Criteria

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  In this case, to become 
eligible for 38 U.S.C.A. §  1112(b) benefits the appellant 
initially must show that the veteran was a former POW as 
enumerated in 38 U.S.C.A. §  101(32) and 38 C.F.R. §  3.1(y) 
(2000).  

If the appellant does not submit the appropriate evidence, 
her  claim fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

38 C.F.R. §  3.1(y) defines a former prisoner of war as a 
person who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war unless a 
reasonable basis exists for questioning it.

"In line of duty" means an injury or disease incurred in or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. §  3.1(m) 
(2000).  

38 C.F.R. §  3.203 provides only two methods of establishing 
active military service: either by submission of a document 
issued by a service department or through verification of 
claimed service by such a department.  

In relation to Philippine service, 38 C.F.R. §  3.9(a) 
provides that the period of active service for a Regular 
Philippine Scout or a member of one of the regular components 
of the Philippine Commonwealth Army while serving with the 
Armed Forces of the United States will be from the date 
certified by the Armed Forces as the date of enlistment or 
date of report for active duty whichever is later to date of 
release from active duty, discharge, death, or in the case of 
a member of the Philippine Commonwealth Army June 30, 1946, 
whichever was earlier. Release from active duty includes (1) 
leaving one's organization in anticipation of or due to 
capitulation, (2) escape from prisoner-of-war status, (3) 
parole by the Japanese, (4) beginning of missing in action 
status, or (5) capitulation on May 6, 1942, except that 
periods of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against Japanese prior to formal capitulation will 
be considered return to active duty for period of such 
service.

Guerrilla service is defined as persons who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces.  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service; (1) recognized guerrilla service and (2) 
unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
38 C.F.R. §  3.8(d).  The active service of members of 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. §  3.9(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification that a particular individual served in the 
United States Armed Forces.  

Service department findings, therefore, are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Cahall v. Brown, 7 Vet. App. 232 (1994) (holding that only 
official service department records can establish if and when 
an individual was serving on active duty, active duty for 
training, or inactive duty training).  

When a service department finds that a person had been a POW, 
that determination is binding on VA "unless a reasonable 
basis exists for questioning it."  38 C.F.R. §  3.1(y)(1) 
(2000); see also Young v. Brown, 4 Vet. App. 106, 108 (1993).  
However, §  3.1(y)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  Former 
POW status can be recognized on the basis of evidence other 
than service department findings.  See Manibog v. Brown, 8 
Vet App 465 (1996); VAOPGCPREC 14-94.  

Analysis

The Board finds that, based on a review of all the evidence 
of record, the veteran has not met the POW status eligibility 
requirements set forth above.  

The Board notes that the service department certified in 
September 1968 that the veteran's valid service was 
recognized guerilla service from February 1945 to March 1945.  
The service department found that he had no POW status.  

It has been reported that the veteran was a POW during 
periods of service not certified by the service department 
(April 1942).  It has been alleged that he was a POW during a 
period prior to his certified date of entry into service as a 
recognized guerilla.  As was stated above, service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro, Cahall 
supra.  

This includes establishing if and when an individual has 
service in the United States Armed forces.  See Cahall, 
supra.  Therefore, in this case, a determination of POW 
status can only be made during the period certified by the 
service department, from February 1945 to March 1945, or 
during the period immediately following release from 
recognized guerilla service.  See Cahall, supra; 38 C.F.R. §  
3.9(b) (2000).  

The Affidavit for Philippine Army Personnel details the 
veteran's status from July 1941 to April 1945.  It has been 
reported in this document and other documents in the record 
that the veteran was a POW in April 1942.  

In September 1968 the service department certified that the 
veteran did not have POW status during his service as a 
recognized guerilla from February 1945 to March 1945.  

The appellant's claim of entitlement to former POW status 
must therefore be denied as a matter of law because she has 
not provided a reasonable basis for questioning the service 
department's conclusion.  There is no evidence indicating 
that the veteran was a POW during the period of service 
certified by the service department or during the period 
immediately following his release from recognized service.  

In light of the above, the Board concludes that the probative 
evidence of record is against the claim of entitlement to 
former POW status.  

Based on the evidence of record, the Board finds an 
additional request for verification of service is not 
warranted, as the records submitted subsequent to the service 
department's verification contain essentially the same 
information pertaining to the veteran's service that was 
already on file at the time verification was made.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  In view of the 
foregoing, the appellant's claim of entitlement to former POW 
status for VA purposes lacks legal merit and must therefore 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant's proper remedy, if any, regarding service 
verification of the veteran's alleged period of POW 
internment may be an application to the Army Board for the 
Correction of Military Records.  Cahall, supra.


ORDER

Entitlement to former POW status for VA purposes is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§  5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1973 the appellant filed her original application 
for DIC benefits.  In December 1973 the RO denied entitlement 
to service connection for the cause of the veteran's death 
and entitlement to nonservice-connected death pension.  

In January 1974 the RO received a statement from the 
appellant in which she wrote that the rating decision was 
"unjust and inhuman," specifically contending that the 
cause of the veteran's death should be service-connected.  
She did not refer to entitlement to nonservice-connected 
death pension.  



The Board is of the opinion that the January 1974 constituted 
a valid notice of disagreement (NOD) with the RO's December 
1973 denial of service connection for the cause of the 
veteran's death as it can reasonably be construed as 
expressing disagreement with the RO's denial of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§  20.201 (2000); see also 38 C.F.R. §  19.113 (1973).  

However, there is no indication that the appellant was ever 
provided with a Statement of the Case (SOC) pertaining to the 
claim for service connection of the cause of death.  

There is no SOC on file providing the appellant with notice 
of the laws and regulations pertaining to this issue, even 
with respect to her current claim.  The only laws provided 
pertain to POW status and new and material evidence.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Because no SOC was issued with respect to the appellant's 
claim for service connection of the cause of death, the 
December 1973 rating decision never became final and remains 
pending.  Therefore, the issue on remand is whether 
entitlement to service connection for the cause of death is 
warranted.  The issue is not whether new and material 
evidence has been presented to reopen this claim.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant should be notified that 
she may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§  5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


